Case 1:19-cr-00850-JSR Document 147-7 Filed 02/17/21 Page 1 of 10




                EXHIBIT 7
      Case
       Case1:19-cr-00850-JSR
            1:19-cr-00741-WHPDocument
                              Document147-7
                                        48 Filed
                                            Filed06/16/20
                                                  02/17/21 Page
                                                            Page12ofof47
                                                                       10   1
     K699COHS

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                 v.                                 19 CR. 741 (WHP)
                                                     Remote Videoconference
5
     BRYAN COHEN,
6
                       Defendant.
7
     ------------------------------x
8
                                                     New York, N.Y.
9                                                    June 9, 2020
                                                     11:00 a.m.
10
     Before:
11
                          HON. WILLIAM H. PAULEY III,
12
                                                     District Judge
13

14                                  APPEARANCES

15   GEOFFREY S. BERMAN,
          United States Attorney for the
16        Southern District of New York
     RICHARD A. COOPER
17        Assistant United States Attorney

18   BRAFMAN & ASSOCIATES, P.C.
          Attorneys for Defendant
19   BY: BENJAMIN BRAFMAN

20

21

22

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case
       Case1:19-cr-00850-JSR
            1:19-cr-00741-WHPDocument
                              Document147-7
                                        48 Filed
                                            Filed06/16/20
                                                  02/17/21 Page
                                                            Page23ofof47
                                                                       10     2
     K699COHS

1              (The Court and all parties appearing via Skype)

2              THE DEPUTY CLERK:       Judge, you can hear me?

3              THE COURT:     I can.

4              THE DEPUTY CLERK:       I think we're ready to proceed.

5              THE COURT:     I don't see the defendant on my scene.

6              MR. BRAFMAN:     We are on the screen but we're in a very

7    small box in the lower right-hand corner of our computer.              This

8    is Mr. Brafman.

9              THE COURT:     So your and your client are together?

10             MR. BRAFMAN:     Yes, your Honor.

11             THE COURT:     OK.   All right then I think we are ready

12   to proceed.    Would counsel for the government give their

13   appearance.

14             MR. COOPER:     Yes.    Good morning, your Honor.       Richard

15   Cooper for the United States.

16             THE COURT:     Good morning, Mr. Cooper.       And are any of

17   your colleagues joining?

18             MR. COOPER:     No one -- none of my colleagues are on

19   the video Skype.     A number, I believe, are dialed in on the

20   public telephone line.

21             THE COURT:     Very well.

22             Would counsel for the defendant give his appearance?

23             MR. BRAFMAN:     Your Honor, it's Benjamin Brafman of

24   Brafman & Associates.      I am seated next to Bryan Cohen, the

25   defendant.    I have some colleagues in attendance.          Pursuant to


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case
       Case 1:19-cr-00850-JSR
            1:19-cr-00741-WHP Document
                               Document147-7
                                        48 Filed
                                             Filed
                                                 06/16/20
                                                   02/17/21 Page
                                                             Page384 of
                                                                     of 47
                                                                        10   38
     K699COHS

1               Thus, the defendant's total offense level is 19.

2    Because this is his first criminal conviction, his criminal

3    history category is a I.

4               Under the guidelines, that yields a guideline range of

5    30 to 37 months of imprisonment.

6               Now, the parties have sharply divergent views about

7    the appropriate sentence for Mr. Cohen.           The government argues

8    for a sentence at the top of the guidelines range.             The

9    defendant urges the Court to sentence him to two thousand hours

10   of community service to be performed in France, his country of

11   citizenship.

12              This Court rejects both parties' proposals.            The

13   Court's obligation is to fashion a sentence that considers all

14   the factors under 3553(a) and makes an individualized

15   assessment of this case and the defendant.

16              And so turning to those factors, with respect to the

17   nature and circumstances of the offense, Mr. Cohen engaged in a

18   protracted course of conduct and disclosed material nonpublic

19   information on multiple occasions about substantial

20   acquisitions in which his employer Goldman Sachs was serving as

21   an adviser.    He provided a steady stream of secret information

22   for which he was paid in cash by Marc Demane, a member of a

23   much wider insider trading network.

24              The sophistication of the scheme included the use of

25   prepaid, unregistered burner phones and speaking in code.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case
       Case 1:19-cr-00850-JSR
            1:19-cr-00741-WHP Document
                               Document147-7
                                        48 Filed
                                             Filed
                                                 06/16/20
                                                   02/17/21 Page
                                                             Page395 of
                                                                     of 47
                                                                        10    39
     K699COHS

1               The government aptly describes Mr. Cohen's conduct as

2    brazen.    His actions in this insider trading conspiracy were

3    the actions of someone who knew what he was doing was wrong and

4    took every precaution to try to avoid detection.             There is, in

5    my view, a compelling need for deterrence to punish Mr. Cohen

6    and to discourage others like him from engaging in insider

7    trading.

8               Now, Mr. Cohen was born in the South of France and

9    raised by caring and devoted parents.          He consistently ranked

10   at the top of his class beginning in elementary school and

11   continuing all the way through to completion of a master's

12   degree in corporate finance.

13              He was also a gifted athlete and offered a scholarship

14   as a member of France's national golf team.

15              Because of his academic accomplishments, he was

16   selected for highly coveted internships in France, including --

17   in finance, excuse me, including one in the United States.              And

18   when he graduated from his university studies, Goldman Sachs

19   hired him as an analyst in its London office.            There he

20   excelled and earned the respect of his supervisors and

21   subordinates.     Six years later he was promoted to

22   vice-president and in August of 2017 he realized his dream when

23   he was transferred to Goldman Sachs' headquarters in New York.

24              In short, Mr. Cohen led a privileged life and in many

25   ways until he got involved in this conspiracy an exemplary life


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case
       Case 1:19-cr-00850-JSR
            1:19-cr-00741-WHP Document
                               Document147-7
                                        48 Filed
                                             Filed
                                                 06/16/20
                                                   02/17/21 Page
                                                             Page406 of
                                                                     of 47
                                                                        10   40
     K699COHS

1    and seemed destined for great success in the world of

2    investment banking.

3               Now, the Court has reviewed the many testimonials

4    submitted by family, friends, coworkers, and others on

5    Mr. Cohen's behalf.      They paint a picture of a humble

6    individual who was known for engaging in acts of kindness to

7    others.    Those letters, brimming with anecdotal stories of good

8    works, stand in stark contrast to the criminal conduct to which

9    Mr. Cohen has pled guilty.

10              There appears to be no explanation for Mr. Cohen's

11   agreement to participate in this sordid scheme other than greed

12   and hubris.    The secret cash payments for confidential

13   information were corrupt in every way and Mr. Cohen certainly

14   knew it from the start.       It was not a momentary lapse of

15   judgment but continued over many months.

16              As the government notes, it's people like the

17   defendant with access to inside information that make the

18   entire criminal enterprise possible.

19              Moreover, he didn't really need the money because his

20   employer was paying him handsomely.          The proceeds that he

21   received over the course of this scheme were less than his

22   annual bonus.     Perhaps he thought he covered his tracks so well

23   that no one would ever discover the scheme or perhaps he was

24   just doing it for the thrill.        I certainly -- I don't know.

25   But, while the record suggests that Mr. Cohen will not


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case
       Case 1:19-cr-00850-JSR
            1:19-cr-00741-WHP Document
                               Document147-7
                                        48 Filed
                                             Filed
                                                 06/16/20
                                                   02/17/21 Page
                                                             Page417 of
                                                                     of 47
                                                                        10     41
     K699COHS

1    recidivate, the gravity of the crime underscores the need for

2    deterrence.    Indeed, he claims to have withdrawn from the

3    conspiracy nearly two years before he was arrested.             There's

4    little evidence of any contact about 18 months prior to the

5    arrest.    But, in the end, who knows, as Mr. Cooper has

6    suggested.

7               To be sure, Mr. Cohen has already suffered significant

8    consequences.     He'll carry a felony conviction for the rest of

9    his life.    He's forfeited $260,000, the profits he received

10   from his insider trading conspiracy.          He was terminated by

11   Goldman Sachs after nearly ten years of employment.             The SEC

12   has barred him forever from the financial services industry.

13   He'll be deported from the United States and may not return,

14   dashing his hopes of raising a family here.            And further, this

15   prosecution has been widely publicized and his reputation is in

16   ruins.

17              General deterrence is also important.          As many judges

18   in this district have noted, insider trading is an easy crime

19   to commit but a difficult crime to catch.           This conviction was

20   the result of a lengthy and painstaking investigation into an

21   international insider trading network.          Insider trading is a

22   serious offense that undermines the financial markets, erodes

23   investor confidence, and ultimately weakens the United States.

24   Those who contemplate engaging in such conduct should

25   understand the consequences.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case
       Case 1:19-cr-00850-JSR
            1:19-cr-00741-WHP Document
                               Document147-7
                                        48 Filed
                                             Filed
                                                 06/16/20
                                                   02/17/21 Page
                                                             Page428 of
                                                                     of 47
                                                                        10         42
     K699COHS

1               Now, Mr. Cohen's life was put on pause when he was

2    arrested back on October 22 and confined to his apartment since

3    that time.    In this Court's view, that pause needs to continue

4    for a significant period.        In dealing with defendants who are

5    foreign nationals like Mr. Cohen other judges have given

6    consideration to the consequences attached to that status by

7    the Bureau of Prisons.       Foreign nationals, unlike similarly

8    situated U.S. citizens, are unable to serve terms of

9    imprisonment in a camp or minimum security facility.              And when

10   foreign nationals complete a term of imprisonment they are

11   transferred to ICE detention where they can wait for an

12   indefinite period to be returned to their home country.                 But

13   the defendant's suggestion that he perform community service in

14   France for a crime he committed in the United States is in my

15   view unenforceable and absurd.

16              Now, as has been discussed both in the papers and

17   here, the COVID-19 pandemic presents a host of unique

18   challenges.    Mr. Cohen has certain medical conditions that puts

19   him at a higher risk and more susceptible to getting COVID-19.

20   The government's notion that Mr. Cohen should continue in home

21   detention indefinitely to await a time when it's safe for him

22   to surrender to the Bureau of Prisons is in my view unfair and

23   undermines the need for certainty of punishment.             It's

24   impossible to predict when the COVID-19 pandemic will abate and

25   when the Bureau of Prisons could safely designate Mr. Cohen to


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case
       Case 1:19-cr-00850-JSR
            1:19-cr-00741-WHP Document
                               Document147-7
                                        48 Filed
                                             Filed
                                                 06/16/20
                                                   02/17/21 Page
                                                             Page439 of
                                                                     of 47
                                                                        10       43
     K699COHS

1    a facility.      In these special circumstances this Court believes

2    that a lengthy but fixed additional period of home detention,

3    coupled with a rigorous requirement of community service here

4    in the United States is a just punishment that satisfies the

5    interests of justice and serves to deter others from engaging

6    in insider trading.      It also avoids the potential of an

7    unwarranted disparity in sentencing.

8               And so it's against this backdrop and having given

9    full consideration to the parties' submissions --

10              THE DEPUTY CLERK:      Hey, Judge.     I'm sorry.    The

11   dial-in disconnected so let me get that reconnected.

12              THE COURT:    OK.

13              (Pause)

14              THE DEPUTY CLERK:      All right, Judge.      I believe we

15   have connected.

16              Let me just confirm.

17              THE COURT:    Let me know when you're ready, Max.

18              THE DEPUTY CLERK:      Yep.    All right.    I think.    Let's

19   see.

20              OK.    I believe we're back on.      Yep.

21              THE COURT:    Very well.      I will just repeat one remark

22   that I made for everyone's benefit.

23              In these special circumstances this Court believes

24   that a lengthy but fixed additional period of home detention,

25   coupled with a rigorous requirement of community service here


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
      Case
       Case1:19-cr-00850-JSR
            1:19-cr-00741-WHPDocument
                              Document147-7
                                        48 Filed
                                            Filed06/16/20
                                                  02/17/21 Page
                                                            Page44
                                                                 10ofof47
                                                                        10   44
     K699COHS

1    in the United States is a just punishment that satisfies the

2    interests of justice and serves to deter others from engaging

3    in insider trading.      It also avoids the potential of

4    unwarranted disparities in sentencing.

5              And so having given full consideration to the parties'

6    submissions, this Court is prepared to impose sentence.

7              Mr. Cohen, you've permanently forfeited your ability

8    to pursue a career in investment banking and a life in the

9    United States.     You stole material nonpublic information,

10   breached your fiduciary duty to Goldman Sachs and its clients,

11   and impaired the functioning of the financial markets.

12             It's my judgment that you be sentenced to time served,

13   to be followed by 12 months of supervised release, subject to

14   all the standard conditions of release which will be reviewed

15   with you by your probation officer as well as the following

16   special conditions which are critical to this sentence.

17             First, your entire term of supervised release, that is

18   all twelve months, will be served in home detention with

19   electronic monitoring technology to be selected by the

20   probation department.      You shall pay the costs of location

21   monitoring based on your ability to pay as determined by the

22   probation department.

23             Second, you will complete 1500 hours of community

24   service working in a program that helps the neediest and most

25   vulnerable segment of our population.          I believe you'll benefit


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
